Froessel, J.
Application for an order pursuant to article 78 of the Civil Practice Act reviewing the determination of the *402respondents, constituting the temporary city housing rent commission, in denying petitioner’s application for a certificate of eviction.
Petitioner is the owner of a two-family dwelling in Brooklyn, New York. He occupies the five and one-half rooms on the upper floor, together with his wife, two daughters, his son, daughter-in-law and their child. A tenant occupies the lower floor with his wife and three children, one of whom is limited in her ability to walk because of infantile paralysis. Petitioner seeks to obtain possession of the lower floor for the use of his son, daughter-in-law and their child, who are residing with him. It has been held that a landlord may not evict a tenant in order to accommodate children who have established a family of. their own (Matter of Prete v. Finkelstein, 274 App. Div. 905).
Under the circumstances, the determination of the respondents is confirmed and the petition dismissed. Submit order.